Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about August 22, 1995, which, in an action for personal injuries allegedly caused by a sidewalk defect, granted defendant City of New York’s motion for summary judgment dismissing the complaint and denied plaintiff’s cross motion to set the matter down for a new trial, unanimously affirmed, without costs.
The court properly dismissed the complaint on the ground that the duplicate map did not constitute prior written notice of the alleged defects relied upon by plaintiff (Katz v City of New York, 87 NY2d 241). Concur—Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.